 1   SETAREH LAW GROUP                                                                   R
     Shaun Setareh, Esq. (SBN 204514)                                                    M
 2      Email: shaun@setarehlaw.com
     Thomas Segal, Esq. (SBN 222791)
 3      Email: thomas@setarehlaw.com
     Farrah Grant, Esq. (SBN 293898)
 4      Email: farrah@setarehlaw.com
     315 S Beverly Drive, Suite 315
 5   Beverly Hills, CA 90212
     Tel: (310) 888-7771
 6   Fax: (310) 888-0109
 7   Attorneys for Plaintiff JORGE PEREZ
 8

 9                          UNITED STATES DISTRICT COURT
10                        CENTRAL DISTRICT OF CALIFORNIA
11

12   JORGE PEREZ, on behalf of                 CASE NO. 2:17-cv-00357-JAK-SK
     himself, all others similarly situated,
13   and the general public,                   Assigned to: Hon. John A. Kronstadt
14                                             [Discovery Document: Referred to
                          Plaintiffs,
                                               Magistrate Judge Steve Kim]
15
                   vs.
16
                                               STIPULATED PROTECTIVE
     PERFORMANCE FOOD GROUP,                   ORDER
17   INC., a Colorado corporation;
     VISTAR TRANSPORTATION,
18   LLC, a Delaware limited liability
     company; ROMA FOOD
19   ENTERPRISES, INC., a California
     corporation; and DOES 1-50,
20   inclusive,

21                        Defendants.

22

23

24

25

26

27

28

     CASE NO. 2:17-CV-00357-JAK-SK                         STIPULATED PROTECTIVE ORDER
 1         1.     GENERAL
 2         1.1    Purposes and Limitations. Discovery in this action is likely to involve
 3   production of confidential, proprietary, or private information for which special
 4   protection from public disclosure and from use for any purpose other than
 5   prosecuting this litigation may be warranted. Accordingly, the parties hereby
 6   stipulate to and petition the Court to enter the following Stipulated Protective Order.
 7   The parties acknowledge that this Order does not confer blanket protections on all
 8   disclosures or responses to discovery and that the protection it affords from public
 9   disclosure and use extends only to the limited information or items that are entitled
10   to confidential treatment under the applicable legal principles. The parties further
11   acknowledge, as set forth in Section 12.3, below, that this Stipulated Protective Order
12   does not entitle them to file confidential information under seal; Civil Local Rule 79-
13   5 sets forth the procedures that must be followed and the standards that will be
14   applied when a party seeks permission from the court to file material under seal.
15         1.2    Good Cause Statement. This action is likely to involve the disclosure
16   of (1) material protected under the constitutional, statutory, or common law right to
17   privacy and (2) confidential business, financial, proprietary, or private personnel,
18   policy, and payroll information for which special protection from public disclosure
19   and from use for any purpose other than prosecution of this action is warranted. Such
20   confidential and proprietary materials and information consist of, among other
21   things, confidential information regarding current and former employees;
22   confidential business or financial information; information regarding confidential
23   business practices; other confidential commercial information (including information
24   implicating privacy rights of third parties); information otherwise generally
25   unavailable to the public; and information that may be privileged or otherwise
26   protected from disclosure under state or federal statutes, court rules, case decisions,
27   or common law. Accordingly, to expedite the flow of information, to facilitate the
28   prompt resolution of disputes over confidentiality of discovery materials, to
                                               -1-
     CASE NO. 5:18-CV-00688                                    STIPULATED PROTECTIVE ORDER
 1   adequately protect information the parties are entitled to keep confidential, to ensure
 2   that the parties are permitted reasonable necessary uses of such material in
 3   preparation for and in the conduct of trial, to address their handling at the end of the
 4   litigation, and serve the ends of justice, a protective order for such information is
 5   justified in this matter. It is the intent of the parties that information will not be
 6   designated as confidential for tactical reasons and that nothing be so designated
 7   without a good faith belief that it has been maintained in a confidential, non-public
 8   manner, and there is good cause why it should not be part of the public record of this
 9   case.
10   2.      DEFINITIONS
11           2.1   Action: Action refers to the above-referenced matter titled Jorge Perez
12   v. Performance Food Group, Inc., et. Al.., Case No. 2:17-cv-00357-JAK-SK.
13           2.2   Challenging Party: a Party or Non-Party that challenges the designation
14   of information or items under this Order.
15           2.3   “CONFIDENTIAL” Information or Items: information (regardless of
16   how it is generated, stored or maintained) or tangible things that have not been made
17   public or are not otherwise available or accessible in the public domain and that
18   qualify for protection under Federal Rule of Civil Procedure 26(c) or concern or
19   relate to the confidential or proprietary information of: (1) Defendants Performance
20   Food Group, Inc and Vistar Transportation, LLC.; (2) Plaintiffs; or (3) any third
21   parties, other than putative or certified class members, the disclosure of which
22   information is likely to have the effect of causing harm to the competitive position of
23   Defendant or to the organization or person from whom the information was obtained
24   or to the party’s privacy. Information designated Confidential may be used only in
25   connection with this proceeding and not for any other purpose. Such information
26   may not be disclosed to anyone except as provided in this Order.
27           2.4   Counsel: “Counsel” means Outside Counsel of Record and House
28   Counsel (as well as their support staff), including, but not limited to:
                                                 -2-
      CASE NO. 5:18-CV-00688                                    STIPULATED PROTECTIVE ORDER
 1                1)     Setareh Law Group and its support staff and other employees who
 2                       are not employed by a Party and to whom it is necessary to
 3                       disclose Confidential Information for the purpose of this action;
 4                2)     McGuireWoods LLP and its support staff and other employees
 5                       who are not employed by a Party and to whom it is necessary to
 6                       disclose Confidential Information for the purpose of this action;
 7         2.5    Designating Party: a Party or Non-Party that designates information or
 8   items that it produces in disclosures or in responses to discovery as
 9   “CONFIDENTIAL.”
10         2.6    Disclosure or Discovery Material: all items or information, regardless
11   of the medium or manner in which it is generated, stored, or maintained (including,
12   among other things, testimony, transcripts, and tangible things), that are produced or
13   generated in disclosures or responses to discovery in this matter, or in connection
14   with any settlement administration.
15         2.7    Expert: a person with specialized knowledge or experience in a matter
16   pertinent to the litigation who has been retained by a Party or its counsel to serve as
17   an expert witness or as a consultant in this Action.
18         2.8    “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
19   Information or Items: extremely sensitive “Confidential Information or Items,”
20   disclosure of which to another Party or Non-Party would create a substantial risk of
21   serious harm that could not be avoided by less restrictive means. Highly Confidential
22   – Attorneys’ Eyes-Only Information includes private information pertaining to
23   putative or certified class members, for which Defendant or a third party has a duty
24   to maintain the confidentiality of such information, including any such information
25   that may be required to be provided to any settlement administrator. Information
26   designated Highly Confidential – Attorneys’ Eyes Only (referred to herein as an
27   “AEO” designation) may be used only in connection with this proceeding and not for
28
                                               -3-
     CASE NO. 5:18-CV-00688                                    STIPULATED PROTECTIVE ORDER
 1   any other purpose. Such information may not be disclosed to anyone except as
 2   provided in this Order.
 3          2.9    House Counsel: attorneys who are employees of a party to this Action.
 4   House Counsel does not include Outside Counsel of Record or any other outside
 5   counsel.
 6          2.10 Non-Party: any natural person, partnership, corporation, association, or
 7   other legal entity not named as a Party to this action.
 8          2.11 Outside Counsel of Record: attorneys who are not employees of a party
 9   to this Action but are retained to represent or advise a party to this Action and have
10   appeared in this Action on behalf of that party or are affiliated with a law firm that
11   has appeared on behalf of that party, including support staff.
12          2.12 Party: any party to this Action, including all of its officers, directors,
13   employees, consultants, retained experts, Professional Vendors, and Counsel (and
14   their support staffs).
15          2.13 Producing Party: a Party or Non-Party that produces Disclosure or
16   Discovery Material in this Action.
17          2.14 Professional Vendors: persons or entities that provide litigation support
18   services (e.g., photocopying, videotaping, translating, preparing exhibits or
19   demonstrations, and organizing, storing, or retrieving data in any form or medium)
20   and their employees and subcontractors, including settlement administrators.
21          2.15 Protected Material: any Disclosure or Discovery Material that is
22   designated as “CONFIDENTIAL” or “AEO.”
23          2.16 Receiving Party: a Party that receives Disclosure or Discovery Material
24   from a Producing Party.
25   3.     SCOPE
26          The protections conferred by this Stipulation and Order cover not only
27   Protected Material (as defined above), but also (1) any information copied or
28   extracted from Protected Material; (2) all copies, excerpts, summaries, or
                                                -4-
      CASE NO. 5:18-CV-00688                                   STIPULATED PROTECTIVE ORDER
 1   compilations of Protected Material; and (3) any testimony, conversations, or
 2   presentations by Parties or their Counsel that might reveal Protected Material.
 3          Any use of Protected Material at trial shall be governed by the orders of the
 4   trial judge. This Order does not govern the use of Protected Material at trial.
 5   4.     DURATION
 6          Once a case proceeds to trial, all of the court-filed information to be introduced
 7   that was previously designated as confidential or maintained pursuant to this
 8   protective order becomes public and will be presumptively available to all members
 9   of the public, including the press, unless compelling reasons supported by specific
10   factual findings to proceed otherwise are made to the trial judge in advance of the
11   trial. See Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1180-81 (9th
12   Cir. 2006) (distinguishing “good cause” showing for sealing documents produced in
13   discovery from “compelling reasons” standard when merits-related documents are
14   part of court record). Accordingly, the terms of this protective order do not extend
15   beyond the commencement of the trial.
16   5.     DESIGNATING PROTECTED MATERIAL
17          5.1    Exercise of Restraint and Care in Designating Material for Protection.
18   Each Party or Non-Party that designates information or items for protection under
19   this Order must take care to limit any such designation to specific material that
20   qualifies under the appropriate standards. The Designating Party must designate for
21   protection only those parts of material, documents, items, or oral or written
22   communications that qualify so that other portions of the material, documents, items,
23   or communications for which protection is not warranted are not swept unjustifiably
24   within the ambit of this Order.
25          Mass, indiscriminate, or routinized designations are prohibited. Designations
26   that are shown to be clearly unjustified or that have been made for an improper
27   purpose (e.g., to unnecessarily encumber the case development process or to impose
28   unnecessary expenses and burdens on other parties) may expose the Designating
                                                -5-
      CASE NO. 5:18-CV-00688                                    STIPULATED PROTECTIVE ORDER
 1   Party to sanctions.
 2          If it comes to a Designating Party’s attention that information or items that it
 3   designated for protection do not qualify for protection, that Designating Party must
 4   promptly notify all other Parties that it is withdrawing the inapplicable designation.
 5          5.2    Manner and Timing of Designations. Except as otherwise provided in
 6   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
 7   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 8   under this Order must be clearly so designated before the material is disclosed or
 9   produced.
10          Designation in conformity with this Order requires:
11                 (a)     for information in documentary form (e.g., paper or electronic
12   documents, but excluding transcripts of depositions or other pretrial or trial
13   proceedings), that the Producing Party affix, at a minimum, the legend
14   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
15   ONLY” (hereinafter referred to collectively as a “CONFIDENTIAL legend”), to
16   each page that contains protected material. If only a portion or portions of the material
17   on a page qualifies for protection, the Producing Party also must clearly identify the
18   protected portion(s) (e.g., by making appropriate markings in the margins).
19          A Party or Non-Party that makes original documents available for inspection
20   need not designate them for protection until after the inspecting Party has indicated
21   which documents it would like copied and produced. During the inspection and
22   before the designation, all of the material made available for inspection shall be
23   deemed “CONFIDENTIAL.” After the inspecting Party has identified the documents
24   it wants copied and produced, the Producing Party must determine which documents,
25   or portions thereof, qualify for protection under this Order. Then, before producing
26   the specified documents, the Producing Party must affix the “CONFIDENTIAL
27   legend” to each page that contains Protected Material. If only a portion or portions
28   of the material on a page qualifies for protection, the Producing Party also must
                                                -6-
      CASE NO. 5:18-CV-00688                                    STIPULATED PROTECTIVE ORDER
 1   clearly identify the protected portion(s) (e.g., by making appropriate markings in the
 2   margins).
 3                 (b)    for testimony given in depositions that the Designating Party
 4   identify the Disclosure or Discovery Material on the record, before the close of the
 5   deposition.
 6                 (c)    for information produced in some form other than documentary
 7   and for any other tangible items, that the Producing Party affix in a prominent place
 8   on the exterior of the container or containers in which the information is stored the
 9   legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
10   EYES ONLY.” If only a portion or portions of the information warrants protection,
11   the Producing Party, to the extent practicable, shall identify the protected portion(s).
12          5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
13   failure to designate qualified information or items does not, standing alone, waive
14   the Designating Party’s right to secure protection under this Order for such material.
15   Upon timely correction of a designation, the Receiving Party must make reasonable
16   efforts to assure that the material is treated in accordance with the provisions of this
17   Order.
18   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
19          6.1    Timing of Challenges. Any Party or Non-Party may challenge a
20   designation of confidentiality at any time that is consistent with the Court’s
21   Scheduling Order.
22          6.2    Meet and Confer. The Challenging Party shall initiate the dispute
23   resolution process under Local Rule 37.1, et seq. Any discovery motion must strictly
24   comply with the procedures set forth in Local Rules 37-1, 37-2, and 37-3.
25          6.3    Burden. The burden of persuasion in any such challenge proceeding
26   shall be on the Designating Party. Frivolous challenges, and those made for an
27   improper purpose (e.g., to harass or impose unnecessary expenses and burdens on
28   other parties) may expose the Challenging Party to sanctions. Unless the Designating
                                                -7-
      CASE NO. 5:18-CV-00688                                   STIPULATED PROTECTIVE ORDER
 1   Party has waived or withdrawn the confidentiality designation, all parties shall
 2   continue to afford the material in question the level of protection to which it is entitled
 3   under the Producing Party’s designation until the Court rules on the challenge.
 4   7.     ACCESS TO AND USE OF PROTECTED MATERIAL
 5          7.1    Basic Principles. A Receiving Party may use Protected Material that is
 6   disclosed or produced by another Party or by a Non-Party in connection with this
 7   Action only for prosecuting, defending, or attempting to settle this Action. Such
 8   Protected Material may be disclosed only to the categories of persons and under the
 9   conditions described in this Order. When the Action has been terminated, a Receiving
10   Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
11          Protected Material must be stored and maintained by a Receiving Party at a
12   location and in a secure manner that ensures that access is limited to the persons
13   authorized under this Order.
14          7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
15   otherwise ordered by the Court or permitted in writing by the Designating Party, a
16   Receiving     Party       may   disclose   any     information   or    item    designated
17   “CONFIDENTIAL” only to:
18                 (a)     the Receiving Party’s Outside Counsel of Record in this Action,
19   as well as employees of said Outside Counsel of Record to whom it is reasonably
20   necessary to disclose the information for this Action;
21                 (b)     the officers, directors, and employees (including House Counsel)
22   of the Receiving Party to whom disclosure is reasonably necessary for this Action;
23                 (c)     Experts (as defined in this Order) of the Receiving Party to whom
24   disclosure is reasonably necessary for this Action and who have signed the
25   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
26                 (d)     the Court and its personnel;
27                 (e)     court reporters and their staff;
28
                                                  -8-
      CASE NO. 5:18-CV-00688                                     STIPULATED PROTECTIVE ORDER
 1                  (f)   professional jury or trial consultants, mock jurors, and
 2   Professional Vendors to whom disclosure is reasonably necessary for this Action and
 3   who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 4                  (g)   the author or recipient of a document containing the information
 5   or a custodian or other person who otherwise possessed or knew the information;
 6                  (h)   during their depositions, witnesses, and attorneys for witnesses,
 7   in the Action to whom disclosure is reasonably necessary provided: (1) the deposing
 8   party requests that the witness sign the form attached as Exhibit A hereto; and (2)
 9   they will not be permitted to keep any confidential information unless they sign the
10   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
11   agreed by the Designating Party or ordered by the Court. Pages of transcribed
12   deposition testimony or exhibits to depositions that reveal Protected Material may be
13   separately bound by the court reporter and may not be disclosed to anyone except as
14   permitted under this Stipulated Protective Order; and
15                  (i)   any mediator or settlement officer, and their supporting
16   personnel, mutually agreed upon by any of the parties engaged in settlement
17   discussions.
18          7.3     Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
19   ONLY” Information or Items. Unless otherwise ordered by the court or permitted in
20   writing by the Designating Party, a Receiving Party may disclose any information or
21   item designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” only
22   to:
23                  (a)   the Receiving Party’s Counsel, as well as employees of said
24   Counsel to whom it is reasonably necessary to disclose the information for this
25   litigation and who have signed the “Acknowledgment and Agreement to Be Bound”
26   that is attached hereto as Exhibit A;
27                  (b)   Experts of the Receiving Party (1) to whom disclosure is
28   reasonably necessary for this litigation, and (2) who have signed the
                                               -9-
      CASE NO. 5:18-CV-00688                                   STIPULATED PROTECTIVE ORDER
 1   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 2                 (c)    the Court and its personnel;
 3                 (d)    court reporters and their staff, professional jury or trial
 4   consultants, and Professional Vendors to whom disclosure is reasonably necessary
 5   for this litigation and who have signed the “Acknowledgment and Agreement to Be
 6   Bound” (Exhibit A);
 7                 (e)    during their depositions, witnesses in the action to whom
 8   disclosure is reasonably necessary and who have signed the “Acknowledgment and
 9   Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the Designating
10   Party or ordered by the Court. Pages of transcribed deposition testimony or exhibits
11   to depositions that reveal Protected Material must be separately bound by the court
12   reporter and may not be disclosed to anyone except as permitted under this Protective
13   Order; and
14                 (f)    the author or recipient of a document containing the information
15   or a custodian or other person who otherwise possessed or knew the information;
16   8.     PROTECTED           MATERIAL          SUBPOENAED             OR    ORDERED
17          PRODUCED IN OTHER LITIGATION
18          If a Party is served with a subpoena or a court order issued in other litigation
19   that compels disclosure of any information or items designated in this Action as
20   “CONFIDENTIAL” or “AEO,” that Party must:
21                 (a)    promptly notify in writing the Designating Party. Such
22   notification shall include a copy of the subpoena or court order;
23                 (b)    promptly notify in writing the party who caused the subpoena or
24   order to issue in the other litigation that some or all of the material covered by the
25   subpoena or order is subject to this Protective Order. Such notification shall include
26   a copy of this Stipulated Protective Order; and
27                 (c)    cooperate with respect to all reasonable procedures sought to be
28   pursued by the Designating Party whose Protected Material may be affected.
                                               - 10 -
      CASE NO. 5:18-CV-00688                                   STIPULATED PROTECTIVE ORDER
 1          If the Designating Party timely seeks a protective order, the Party served with
 2   the subpoena or court order shall not produce any information designated in this
 3   action as “CONFIDENTIAL” or “AEO” before a determination by the court from
 4   which the subpoena or order issued, unless the Party has obtained the Designating
 5   Party’s permission. The Designating Party shall bear the burden and expense of
 6   seeking protection in that court of its confidential material and nothing in these
 7   provisions should be construed as authorizing or encouraging a Receiving Party in
 8   this Action to disobey a lawful directive from another court.
 9   9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
10          PRODUCED IN THIS LITIGATION
11          (a)    The terms of this Order are applicable to information produced by a
12   Non-Party in this Action and designated as “CONFIDENTIAL” or “AEO.” Such
13   information produced by Non-Parties in connection with this litigation is protected
14   by the remedies and relief provided by this Order. Nothing in these provisions should
15   be construed as prohibiting a Non-Party from seeking additional protections.
16          (b)    In the event that a Party is required, by a valid discovery request, to
17   produce a Non-Party’s confidential information in its possession, and the Party is
18   subject to an agreement with the Non-Party not to produce the Non-Party’s
19   confidential information, then the Party shall:
20                 (1)    promptly notify in writing the Requesting Party and the Non-
21   Party that some or all of the information requested is subject to a confidentiality
22   agreement with a Non-Party;
23                 (2)    promptly provide the Non-Party with a copy of the Stipulated
24   Protective Order in this Action, the relevant discovery request(s), and a reasonably
25   specific description of the information requested; and
26                 (3)    make the information requested available for inspection by the
27   Non-Party, if requested.
28
                                              - 11 -
      CASE NO. 5:18-CV-00688                                  STIPULATED PROTECTIVE ORDER
 1          (c)    If the Non-Party fails to seek a protective order from this Court within
 2   14 days of receiving the notice and accompanying information, the Receiving Party
 3   may produce the Non-Party’s confidential information responsive to the discovery
 4   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
 5   not produce any information in its possession or control that is subject to the
 6   confidentiality agreement with the Non-Party before a determination by the Court.
 7   Absent a court order to the contrary, the Non-Party shall bear the burden and expense
 8   of seeking protection in this Court of its Protected Material.
 9   10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
10          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
11   Protected Material to any person or in any circumstance not authorized under this
12   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
13   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
14   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
15   persons to whom unauthorized disclosures were made of all the terms of this Order,
16   and (d) request such person or persons to execute the “Acknowledgment and
17   Agreement to Be Bound” that is attached hereto as Exhibit A.
18   11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
19          PROTECTED MATERIAL
20          When a Producing Party gives notice to Receiving Parties that certain
21   inadvertently produced material is subject to a claim of privilege or other protection,
22   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
23   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
24   may be established in an e-discovery order that provides for production without prior
25   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
26   parties reach an agreement on the effect of disclosure of a communication or
27   information covered by the attorney-client privilege or work product protection, the
28   parties may incorporate their agreement in the stipulated protective order submitted
                                               - 12 -
      CASE NO. 5:18-CV-00688                                   STIPULATED PROTECTIVE ORDER
 1   to the Court.
 2   12.   MISCELLANEOUS
 3         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
 4   person to seek its modification by the Court in the future.
 5         12.2 Right to Assert Other Objections. By stipulating to the entry of this
 6   Protective Order, no Party waives any right it otherwise would have to object to
 7   disclosing or producing any information or item on any ground not addressed in this
 8   Stipulated Protective Order. Similarly, no Party waives any right to object on any
 9   ground to use in evidence of any of the material covered by this Protective Order.
10         12.3 Filing Protected Material. A Party that seeks to file under seal any
11   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
12   only be filed under seal pursuant to a court order authorizing the sealing of the
13   specific Protected Material at issue; good cause must be shown in the request to file
14   under seal. If a Party’s request to file Protected Material under seal is denied by the
15   Court, then the Receiving Party may file the information in the public record unless
16   otherwise instructed by the Court.
17   13.   FINAL DISPOSITION
18         After the final disposition of this Action, within 60 days of a written request
19   by the Designating Party, each Receiving Party must return all Protected Material to
20   the Producing Party or destroy such material. As used in this subdivision, “all
21   Protected Material” includes all copies, abstracts, compilations, summaries, and any
22   other format reproducing or capturing any of the Protected Material. Whether the
23   Protected Material is returned or destroyed, the Receiving Party must submit a
24   written certification to the Producing Party (and, if not the same person or entity, to
25   the Designating Party) by the 60 day deadline that (1) identifies (by category, where
26   appropriate) all the Protected Material that was returned or destroyed and (2) affirms
27   that the Receiving Party has not retained any copies, abstracts, compilations,
28   summaries or any other format reproducing or capturing any of the Protected
                                              - 13 -
     CASE NO. 5:18-CV-00688                                    STIPULATED PROTECTIVE ORDER
 1   Material. Notwithstanding this provision, counsel are entitled to retain an archival
 2   copy of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal
 3   memoranda, correspondence, deposition and trial exhibits, expert reports, attorney
 4   work product, and consultant and expert work product, even if such materials contain
 5   Protected Material. Any such archival copies that contain or constitute Protected
 6   Material remain subject to this Protective Order as set forth in Section 4
 7   (DURATION).
 8   14.   VIOLATION OF ORDER
 9         Any violation of this Order may be punished by any and all appropriate
10   measures including, without limitation, contempt proceedings and/or monetary
11   sanctions.
12   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
13

14   Dated: July 23, 2019                         /s/
                                                  Shaun Setareh
15                                                Setareh Law Group
                                                  Attorneys for Plaintiff
16                                                Jorge Perez
17
     Dated: July 23, 2019                         /s/
18                                                Matthew C. Kane
                                                  MCGUIREWOODS LLP
19                                                Attorneys for Defendants
                                                  Performance Food Group, Inc. and
20                                                Vistar Transportation, LLC
21
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
22

23
             November 14, 2019
     DATED: ____________                    __________________________________
24                                          Honorable Steve Kim
                                            United States Magistrate Judge
25

26

27

28
                                              - 14 -
     CASE NO. 5:18-CV-00688                                    STIPULATED PROTECTIVE ORDER
 1                                         Exhibit A
 2
                          UNITED STATES DISTRICT COURT
 3                       CENTRAL DISTRICT OF CALIFORNIA
 4

 5 JORGE PEREZ, on behalf of himself, all Case No. 2:17-cv-00357-JAK-SK
   others similarly situated, and the general
 6 public,                                    AGREEMENT TO BE BOUND BY
                                              PROTECTIVE ORDER
 7
                        Plaintiffs,
 8
                 vs.
 9
   PERFORMANCE FOOD GROUP, INC.,
10 a Colorado corporation; VISTAR
   TRANSPORTATION, LLC, a Delaware
11 limited liability company; ROMA FOOD
   ENTERPRISES, INC., a California
12 corporation; and DOES 1-50, inclusive,

13                     Defendants.
14

15

16                The undersigned hereby acknowledges that he/she having read the

17   Stipulated Protective Order entered in the above-captioned action and attached

18   hereto, understands the terms thereof and agrees to be bound by its terms, ensuring

19   that any employees and/or clerical assistants will also abide thereby. The
20   undersigned submits to the jurisdiction of this Court in matters relating to the
21   Protective Order and understands that the terms obligate him/her to use documents
22   designated “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
23   EYES ONLY” in accordance with the Protective Order solely for the purposes of
24   the above-captioned action, and not to disclose any such documents or information
25   derived directly therefrom to any other person, firm, or concern.
26

27

28
                                               - 15 -
     CASE NO. 5:18-CV-00688                                    STIPULATED PROTECTIVE ORDER
 1                The undersigned acknowledges that violation of the Protective Order
 2   may result in penalties for contempt of court.
 3

 4                Entered into on this _________ day of ______________________,
 5   ____.
 6

 7

 8
                                 Signature:       ________________________________
 9
10                               Print Name:      ________________________________
11                               Address:         ________________________________
12
                                                  ________________________________
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               - 16 -
     CASE NO. 5:18-CV-00688                                 STIPULATED PROTECTIVE ORDER
